Citation Nr: 1104389	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for the orthopedic 
manifestations of a service-connected low back disability, rated 
as 20 percent disabling prior to November 19, 2007, as 100 
percent disabling from November 20, 2007, to January 31, 2008, 
and as 20 percent disabling since February 1, 2008.

2.  Entitlement to increased ratings for the neurological 
manifestations of a service-connected low back disability, 
currently rated as 30 percent disabling in the left lower 
extremity and as 0 percent disabling in the lower right 
extremity.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to March 1970 
and from February 1972 to November 1985.   

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a rating 
in excess of 20 percent for the orthopedic manifestations of a 
low back disability.  A May 2008 rating decision assigned a 
temporary total rating based on surgery necessitating 
convalescence under 38 C.F.R. § 4.30, effective November 20, 
2007, and continued the Veteran's 20 percent rating, effective 
February 1, 2008.  In that May 2008 rating decision, the RO also 
assigned an initial rating of 30 percent for the neurological 
manifestations of the Veteran's low back disability in his left 
lower extremity, effective August 28, 2006.  The neurological 
manifestations of the Veteran's low back disability in his right 
lower extremity are rated 0 percent.  However, as those awards 
did not represent a total grant of the benefits sought on appeal, 
the Veteran's claim remained in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In October 2010, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that hearing, the 
Veteran submitted additional evidence to the Board, accompanied 
by a waiver of RO consideration.  Nevertheless, in view of the 
action taken below, initial consideration of that evidence by the 
RO should be undertaken.

The Board recognizes that the Veteran has not specifically 
perfected an appeal with respect to the ratings assigned for the 
neurological manifestations of his low back disability.  
Nevertheless, he has indicated that his service-connected 
disability is productive of bilateral radiculopathy that is worse 
than the 30 percent rating assigned for his left lower extremity 
and the noncompensable rating assigned for his lower right 
extremity.  Moreover, the orthopedic and neurological 
abnormalities must be considered in tandem when adjudicating low 
back disability claims.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) (2010).  
Accordingly, the Board finds that it must consider whether 
increased ratings are warranted for both the orthopedic and 
neurological manifestations of the Veteran's low back disability, 
as reflected on the title page of this decision.  The Veteran has 
not expressed disagreement with the 20 percent rating assigned 
for urinary dysfunction resulting from the low back disability, 
so the Board has not considered the rating for that disability.

As a final introductory matter, at the October 2010 hearing 
before the Board, the Veteran testified that his service-
connected low back symptoms preclude him from working.  He has 
also submitted a September 2008 statement from his primary care 
physician attesting to the detrimental impact of his low back 
orthopedic and neurological pathology on his employability.  The 
Board interprets the Veteran's testimony and the statement from 
his physician as raising a claim for total disability rating 
based on individual unemployability due to a service-connected 
disability (TDIU).  The RO has not expressly developed or 
adjudicated that issue.  Nevertheless, a TDIU claim is part of a 
claim for a higher rating when the TDIU claim is raised by the 
record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  When evidence of unemployability is submitted 
at the same time that the Veteran is appealing the rating 
assigned for a disability, the claim for TDIU will be considered 
part of the claim for benefits for the underlying disability.  
Here, the Veteran raised the issue of entitlement to TDIU while 
challenging the ratings assigned for his low back disability.  
Therefore, a TDIU claim is part of the claims for increased 
ratings for his low back orthopedic and neurological 
manifestations and the Board has jurisdiction over all issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is 
necessary prior to the disposition of the Veteran's claims.

The Veteran's representative has effectively alleged that the RO 
erred in reducing the Veteran's temporary total disability 
rating, which was in effect from November 20, 2007, to January 
31, 2008, based upon lumbar spine surgery necessitating at least 
one month of convalescence under 38 C.F.R. § 4.30.  Specifically, 
the representative has asserted that, following his November 2007 
surgery, the RO should have afforded the Veteran a VA examination 
to address the postoperative severity of his service-connected 
low back symptoms prior to reducing his disability back to 20 
percent, effective February 1, 2008.

The provisions of 38 C.F.R. § 4.30 specify that, when the 
evidence is otherwise inadequate to assign a schedular evaluation 
after a period of postoperative convalescence, an examination 
should be scheduled prior to the termination of a total rating.  
38 C.F.R. § 4.30 (2010).  In this case, the RO determined in its 
May 2008 rating decision that the Veteran's November 2007 
hospitalization report and subsequent clinical records 
constituted sufficient evidence to reassign a 20 percent 
schedular rating, effective February 1, 2007.  As is apparent 
from the testimony of his representative, the Veteran disagrees 
that the evidence then of record was adequate to reassign a lower 
schedular rating and contends that he first should have been 
afforded a new VA examination.

Notwithstanding the representative's assertions that the Veteran 
was never afforded a VA examination following his November 2007 
surgery, the record show that he did, in fact, undergo a 
subsequent examination in August 2010.  That VA examination was 
considered by the RO in a September 2010 supplemental statement 
of the case, which readjudicated the Veteran's low back 
disability claim and denied a rating in excess of 20 percent for 
the orthopedic manifestations of that service-connected 
disability.  

At the time of his most recent August 2010 VA examination, the 
Veteran reported a history of low back problems and 
radiculopathy, which had resulted from a 1968 in-service injury 
and progressively worsened over time.  Specifically, he 
complained that his low back pain and numbness were becoming more 
severe, and that he was also suffering from an increased loss of 
balance, which caused him to fall multiple times per week and 
impaired his ability to climb stairs, sit or stand for prolonged 
periods, dress himself, and perform household chores.  
Additionally, the Veteran reported worsening pain, numbness, and 
muscle atrophy in his lower extremities.  However, he did not 
report that his symptoms were so severe as to warrant the use of 
a brace, cane, crutches, wheelchair, walker, prosthesis, or other 
orthotic device.

On clinical examination, the Veteran exhibited a normal posture 
and gait, but was unable to ambulate without leg, ankle, and foot 
support.  His low back disability was found to be productive of 
scarring and limitation of motion, manifested by forward flexion 
to 70 degrees; extension to 10 degrees; right and left lateral 
bending to 10 degrees, and right and left lateral rotation to 10 
degrees.  No additional limitation of function was shown on 
repetitive motion.  However, the Veteran was noted to have marked 
sensory and pathologic reflex impairment and motor weakness, 
consistent with a diagnosis of intervertebral disc syndrome.  
Additionally, the August 2010 VA examiner noted that the 
Veteran's neurological problems appeared to involve the sciatic 
nerve.  However, the examiner did not make any definitive 
findings in that regard or administer any advanced neurological 
tests.  Nor did that examiner indicate that he had reviewed the 
Veteran's claims folder.

Since his August 2010 VA examination, the Veteran has submitted 
an October 2010 written statement from his long-term primary care 
provider, indicating that the orthopedic symptoms associated with 
his service-connected low back disability are continuing to 
worsen and now require the use of a cane and back brace.  That 
primary care provider has also indicated that the Veteran is 
experiencing significant neurological impairment, manifested by 
left-sided foot drop and muscle atrophy and radiculopathy in his 
right lower extremity.  

Additionally, the Veteran has submitted clinical records showing 
that his service-connected low back symptoms have required 
ongoing outpatient treatment and medication.  Significantly, 
those additional clinical records indicate that the Veteran was 
recently scheduled for an EMG examination to assess the severity 
of his leg left weakness.

In addition to the aforementioned clinical evidence, the Veteran 
and his spouse have submitted written statements and Travel Board 
testimony attesting to the increased severity of his low back 
symptoms.  Specifically, they have asserted that the Veteran's 
disability is manifested by constant low back pain, radicular 
pain and numbness in both lower extremities, and left-sided 
muscle atrophy that results in his left ankle being "four 
centimeters smaller than his right."  Additionally, the Veteran 
and his spouse have alleged that his service-connected disability 
is now productive of significant functional impairment to the 
extent that he cannot stand or sit for prolonged periods of time 
or perform the majority of his daily living activities unaided.  
They have further asserted that the Veteran is confined to his 
bed at least a couple mornings each week due to the severity of 
his low back symptoms.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for adequate rating of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  

Although the Veteran's August 2010 VA examination is not overly 
stale, the Board finds that the subsequent clinical and lay 
evidence tends to show that his service-connected low back 
symptoms may have worsened since that examination.  Additionally, 
the Board considers it significant that, while the August 2010 VA 
examiner determined that the low disability was productive of 
marked neurological impairment, he did not specify which nerves 
were involved.  Nor did that examiner supplement his findings 
with EMG and nerve conduction studies.  Accordingly, the Board 
finds that the August 2010 VA examiner's findings are incomplete 
for rating purposes and that an additional VA examination is 
needed to assess the severity of the neurological manifestations 
of the Veteran's low back disability.

Moreover, because the August 2010 examiner apparently did not 
review the Veteran's claims folder, the Board finds that, on 
remand, the Veteran should be afforded a new VA examination that 
includes a review of all pertinent evidence of record.  To ensure 
a thorough examination and evaluation, the Veteran's complaints 
must be viewed in relation to their history.  38 C.F.R. § 4.1 
(2010).  Furthermore, in light of the aforementioned lay and 
clinical evidence, that new VA examination should include 
specific findings regarding any functional limitations related to 
the Veteran's low back disability.  

With respect to the Veteran's implicit TDIU claim, the Board 
notes that total disability will be considered to exist where 
there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2010).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16 
(2010).  

For VA purposes, the following are considered to comprise a 
single disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting from 
common etiology or a single accident; (3) disabilities affecting 
a single body system, such as orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. §  4.16 (2010).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard of the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2010).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran is currently in receipt of a 20 percent rating 
for the orthopedic manifestations of his low back disability.  He 
also has been assigned a 30 percent rating for left leg 
radiculopathy, a 20 percent rating for urinary dysfunction, 10 
percent ratings for hiatal hernia with reflux, status post-
vagotomy and impairment of sphincter control, and 0 percent 
ratings for right leg radiculopathy and hemorrhoids.  His 
combined disability rating is 60 percent.  However, the Veteran's 
orthopedic and neurological low back manifestations, urinary 
dysfunction, and impairment of sphincter control share a common 
etiology and, thus, constitute a single disability ratable at 60 
percent.  38 C.F.R. §  4.16 (2010).  Therefore, the Board finds 
that the percentage criteria of 38 C.F.R. § 4.16(a) are met.  
Accordingly, VA must now consider whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of one or more of his service-connected disabilities.  

The Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claims for entitlement to higher 
ratings for the orthopedic and neurological manifestations of his 
low back disability.  Accordingly, consideration of the Veteran's 
TDIU claim must be deferred pending the resolution of his pending 
increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991). 

Additionally, the Board observes that the Veteran has not yet 
undergone a VA examination with respect to his TDIU claim.  The 
Board recognizes that the Veteran's long-term primary care 
physician has opined that the Veteran's low back orthopedic 
symptoms and left-sided peripheral neuropathy render him 
unemployable.  However, that physician's September 2008 statement 
is not supported by a rationale, which reduces its probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the 
physician's opinion does not appear to have been predicated on a 
review of the pertinent medical evidence, including the Veteran's 
most recent VA examination report, treatment records, and lay 
statements.  Consequently, it remains unclear to the Board 
whether the current severity of the Veteran's service-connected 
disabilities, separately or jointly, preclude him from working.  

For the foregoing reasons, the Board finds that, on remand, the 
Veteran should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected disabilities on his 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA 
has a duty to supplement the record by obtaining an examination 
that includes an opinion as to the effect of the Veteran's 
service-connected disabilities on his ability to secure or follow 
a substantially gainful occupation).  

A remand is also warranted to obtain private medical records.  
The Veteran testified at his October 2010 Travel Board hearing 
that he had recently undergone a bone scan, which revealed 
degenerative changes throughout his lumbar spine.  According to 
the Veteran, the scan was performed by a "Dr. Beck" at Saint 
Clare Hospital in Lakewood, Washington.  The results of that 
private bone scan have not yet been associated with the claims 
folder.  Nor have any other private medical records dated since 
October 2010.  As the Board is on notice that subsequent 
outstanding private treatment records exist that are relevant to 
the Veteran's low back claim, and since this case is being 
remanded for additional development, an effort to obtain those 
private medical records should be made.  While the Board 
recognizes that the Veteran previously provided a signed 
authorization for the release of his private medical records, it 
should be explained that his reauthorization of the release of 
records that were previously unidentified is necessary before 
those records may be obtained. 

Finally, it appears that other pertinent medical records may also 
be outstanding.  The record shows that, as of October 2010, the 
Veteran was receiving regular treatment for low back problems and 
associated neurological symptoms at the Madigan Army Medical 
Center in Tacoma, Washington.  The most recently obtained 
treatment records from that facility show that the Veteran was 
scheduled for an upcoming EMG to address the current severity of 
his left leg neuropathy.  However, no subsequent EMG report has 
been associated with the claims folder.  As it therefore appears 
that there may be additional medical records from Madigan Army 
Medical Center that are pertinent to the issues on appeal, the 
Board finds that those additional records should be obtained on 
remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21- 
4142) authorizing VA to request copies of 
records from the private medical provider who 
performed his October 2010 bone scan at Saint 
Clare Hospital in Lakewood, Washington.  
Explain to the Veteran that his prior 
authorization for the release of his private 
medical providers' records has expired, and 
that he will need to reauthorize the release 
of those records in order for VA to obtain 
them.  The Veteran should be advised that he 
can also submit those records himself.  If 
the Veteran provides a completed release 
form, then request the identified treatment 
records.  All attempts to secure those 
records must be documented in the claims 
folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts. 

2.  Obtain and associate with the claims 
folder all records from the Madigan Army 
Medical Center in Tacoma, Washington, dated 
since October 2010. 

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected low 
back disability and ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The claims folder must be 
reviewed by the examiner, and the examination 
report must reflect that the claims folder 
was reviewed.  The VA examiner should provide 
a rationale for any opinion expressed and 
reconcile that opinion with all pertinent 
evidence of record, including the October 
2007 and August 2010 VA examination reports 
and the private and Madigan Army Medical 
Center records showing that the Veteran 
underwent surgery in November 2007 and has 
since received ongoing treatment for low back 
pain and lower-extremity neuropathy.  The VA 
examiner should also expressly consider the 
Veteran's assertions that the orthopedic and 
neurological manifestations of his low back 
disability are markedly worse than indicated 
on his prior VA examinations, and his long-
term treating provider's September 2008 
statement regarding the impact of that 
disability on his employability.  
Specifically, the VA examiner's opinion 
should address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-connected 
low back disability.  

b)  Provide range-of-motion and repetitive 
motion findings of the lumbar spine, and 
state whether ankylosis is shown.  

c)  Note whether there is any additional 
limitation of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If feasible, the 
determination should be portrayed in terms 
of the degree of additional range of 
motion loss.  

d)  State the length of time during the 
past 12 months that the Veteran has had 
incapacitating episodes due to his low 
back disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
require bed rest prescribed by a physician 
and treatment by a physician.

e)  State whether the Veteran's service-
connected low back disability is 
manifested by any neurological impairment, 
and if so, which nerves are involved, and 
the extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis:  complete (manifested by 
symptoms including foot dangling and 
dropping, no active movement possible of 
muscles below the knee, and flexion of the 
knee weakened or, very rarely, lost) and 
incomplete.  With incomplete paralysis, 
the degree of paralysis is further divided 
into the categories of mild, moderate, and 
severe.  With those categories in mind, 
classify any low back disability 
neurological pathology, distinguishing 
among the categories and using the results 
of all pertinent testing of record.  
Conduct any necessary sensory, reflex, and 
motor testing, to specifically include EMG 
and nerve conduction velocity studies.  
Explain, in terms meaningful to a 
layperson, the base line results of those 
tests versus the results obtained for the 
Veteran.  Explain the meaning of any 
abnormal results obtained.  

f)  Discuss whether the Veteran's low back 
disability is productive of any additional 
functional impairment.  

g)  Note whether the Veteran's low back 
disability is productive of scarring and 
specify the size of any scar and whether 
it causes limitation of motion, or is 
unstable or superficial.

h)  State what impact, if any, the 
Veteran's low back disability has on his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10 (2010).

i)  State whether the Veteran's service-
connected disabilities (orthopedic and 
neurological manifestations of a low back 
disorder including lower extremity 
radiculopathy, urinary dysfunction, hiatal 
hernia with reflux, status post-vagotomy, 
impairment of sphincter control, and 
hemorrhoids), either separately or jointly 
but without consideration of any 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
that notifies him of all applicable rating 
criteria with respect to his low back and 
TDIU claims.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for 



Veterans Claims for development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


